      Case 1:21-mc-00218-RA-OTW Document 28 Filed 04/21/21 Page 1 of 1




April 21, 2021                                                           Aron Fischer
                                                                         Partner
                                                                         (212) 336-2363
                                                                         afischer@pbwt.com
By CM/ECF

The Honorable Ona T. Wang
United States District Court for the Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

                 Re:   In re Application of Sukhbaatar Batbold For an Order Pursuant to
                       28 U.S.C. § 1782,
                       21-mc-00218-RA (S.D.N.Y.)

Dear Judge Wang:

        We represent K2 Integrity (referred to in the caption as K2 Intelligence a/k/a K2
Integrity) (“K2”), the target of the proposed subpoenas in the above matter.

        We respectfully submit this letter motion to request an extension of the time to file K2’s
opposition to Mr. Batbold’s application from April 23, 2021 (ECF No. 27) to May 3, 2021. Mr.
Batbold’s application attaches declarations from attorneys in five jurisdictions: England, Hong
Kong, Singapore, Jersey, and Mongolia. ECF Nos. 17–21. K2 requests this extension because it
needs more time than initially expected to gather information from these five jurisdictions in
response to Mr. Batbold’s application. This includes the unusual and time-consuming task of
translating documents back and forth from Mongolian. This is K2’s first request for an extension
of this deadline. We will, of course, agree to any reasonable adjustment that Mr. Batbold
requests to his time to reply. We have asked Mr. Batbold’s counsel for their position on this
request but have not yet heard back from them.

                                                     Respectfully submitted,

                                                     /s/ Aron Fischer

                                                     Aron Fischer


cc:    All counsel of record (via ECF)
